MacLEAN, J.
(specially concurring). The complaint of the plaintiff, a foreign corporation, failing to disclose the transaction by it of business, or that the contract, the subject of its suit, was made within this state, is not demurrable, under the authority of Union Trust Co. v. Sickels, 125 App. Div. 105, 108, 109 N. Y. Supp. 262, for failure to allege the procurement of the certificate required by section 15 of the general corporation law; nor is" it demurrable because of failure to disclose the residence of the defendants, since “in an action brought in the district courts the plaintiff is not required to allege or prove the residence of either or all of the parties.” (Dammann v. Peterson, 17 Misc. Rep. 369, 370, 40 N. Y. Supp. 70), and the Municipal Court of the City of New York is but a continuation, consolidation, and reorganization of the District Courts of the old city (Worthington v. London G. & A. Co., 164 N. Y. 81, 58 N. E. 102).
The interlocutory judgment overruling the demurrer herein was proper, and should be affirmed; but the parties defendant, having appeared and pleaded and having suffered judgment by default to be rendered against them, may not appeal from such judgment. (Kerr v. Walter, 104 App. Div. 45, 93 N. Y. Supp. 311), and therefore the appeal should be dismissed.